 11   [The parties and counsel
      submitting this document
 2    are listed on the page immediately
      following this caption page.]
 3
 4

 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                         SACRAMENTO DIVISION
11
12    UNITED STATES OF AMERICA, and                         Case No. 2:08-cv-02556-MCE-DB
      CALIFORNIA DEPARTMENT OF TOXIC
13    SUBSTANCES CONTROL,                                   STIPULATION AND ORDER
                                                            GOVERNING CONFIDENTIAL
14                  Plaintiffs,                             INFORMATION PRODUCED IN RULE 69
                                                            DISCOVERY
15           vs.
                                                            Judge: Judge Morrison C. England, Jr.
16
      STERLING CENTRECORP INC., STEPHEN P.                  Judgment Date: March 20, 2018
17    ELDER, and ELDER DEVELOPMENT, INC.,

18                  Defendants.

19
20
21
22
23
24
25
26
27
28
                                                      -1-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   PATRICIA L. HURST (DC Bar No. 438882)
      LESLIE COLEMAN (NY Atty. Reg. No. 5252788)
 2    PETER KRZYWICKI (MI Bar No. P75723)
 3    Environmental Enforcement Section
      Environment & Natural Resources Division
 4    U.S. Department of Justice
      999 18th Street, South Terrace, Suite 370
 5    Denver, CO 80202
      (303) 844-1363 (Coleman)
 6    patricia.hurst@usdoj.gov
 7    leslie.coleman@usdoj.gov
      peter.krzywicki@usdoj.gov
 8
      Attorneys for Plaintiff United States of America
 9
      XAVIER BECERRA, State Bar No. 118517
10    Attorney General of California
      EDWARD H. OCHOA, State Bar No. 144842
11    Supervising Deputy Attorney General
      JOHN W. EVERETT, State Bar No. 259481
12    Deputy Attorney General
      600 West Broadway, Suite 1800
13    San Diego, CA 92101
      P.O. Box 85266
14    San Diego, CA 92186-5266
      Telephone: (619) 738-9305
15    Fax: (619) 645-2271
      E-mail: John.Everett@doj.ca.gov
16
      Attorneys for Plaintiff California Dept. of Toxic Substances Control
17
      Gary J. Smith (State Bar No. 141393)
18    (GSmith@bdlaw.com)
      Kaitlyn D. Shannon (State Bar No. 296735)
19    (KShannon@bdlaw.com)
      BEVERIDGE & DIAMOND, P.C.
20    456 Montgomery Street, Suite 1800
      San Francisco, CA 94104-1251
21    Telephone: (415) 262-4000
      Facsimile: (415) 262-4040
22
      Attorneys for Defendant Sterling Centrecorp Inc. (now known as SC Inc.)
23
24
25
26
27
28
                                                         -2-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11          Plaintiffs the United States of America, on behalf of the Environmental Protection Agency
 2    (“EPA”), and the California Department of Toxic Substances Control (“DTSC”), and Defendant
 3    Sterling Centrecorp Inc., hereby stipulate that discovery in aid of judgment or execution in this
 4    matter, conducted by Plaintiffs pursuant to Federal Rule of Civil Procedure 69(a)(2), will involve the

 5    production of documents containing information, including financial information, that may be
 6    entitled to confidential treatment. On March 5, 2019, pursuant to Rule 69(a)(2), Plaintiff United
 7    States served Requests for Production and Interrogatories on Defendant Sterling Centrecorp Inc.
 8    Many of those discovery requests sought the disclosure of Defendant’s confidential financial
 9    information. Defendant objected to producing confidential financial information until a protective
10    order was entered. Plaintiffs agree that a protective order is appropriate.
11           Sterling Centrecorp Inc. (which changed its name to SC Inc. in November 2018 but retains
12    the same Ontario Corporation Number, 1738393) represents to the Court that all of the following
13    information would be proved through the testimony of its president. SC Inc. is a privately held
14    company. In the course of SC Inc.’s ordinary business dealings, SC Inc. makes no public disclosure
15    of its finances. Since it became a private company in June 2007, SC Inc. has never released its
16    financial information to the public, and the information cannot be obtained without the consent of

17    SC Inc.’s officers and directors. SC Inc.’s private financial information includes financial
18    information concerning its officers, directors and shareholders. Public release of that information

19    would violate their privacy and could thereby harm SC Inc.’s ability to retain and recruit officers,
20    directors and shareholders. Public release of the financial information of SC Inc. itself could put SC
21    Inc. at a competitive disadvantage in relation to other private companies that are not required to
22    disclose such financial information.
23           Counsel for the United States consulted with Defendant Stephen P. Elder on May 16, 2019.
24    On that date, Mr. Elder granted his oral consent to the entry of this Stipulation and [Proposed] Order
25    Governing Confidential Information Produced in Rule 69 Discovery.
26           In view of this stipulation, the Court finds that good cause exists for issuance of an order
27    requiring limited disclosure of such information for purposes of Plaintiffs’ efforts to collect or
28    execute the final judgment entered in this action on March 20, 2018 against Defendant Sterling
                                                         -3-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   Centrecorp Inc. (Doc. No. 332.) Upon consideration of the stipulation and the representations of SC
 2    Inc. set forth above, and pursuant to Rule 26(c) of the Federal Rules of Civil Procedure,
 3            It is hereby ORDERED:
 4            1.     A Producing Party shall produce Discovery Materials containing information that

 5    may be entitled to confidential treatment, and such Discovery Materials shall be handled in
 6    accordance with the terms of this Stipulation and Protective Order (“Protective Order”).
 7            2.     Scope. This Protective Order is limited in scope to Protected Information produced in
 8    the course of discovery in this action conducted pursuant to Federal Rule of Civil Procedure 69(a)(2)
 9    in aid of collection or execution of the judgment entered on March 20, 2018 against Defendant
10    Sterling Centrecorp Inc. Discovery Materials are subject to this Protective Order upon being
11    designated as Protected Information by the Producing Party in accordance with Paragraph 4(a) or, in
12    the case of deposition testimony, transcripts, and exhibits, in accordance with Paragraph 4(b).
13    However, this Protective Order applies only to the specific copies of Discovery Materials so
14    designated and to copies made therefrom and information derived therefrom. This Protective Order
15    does not apply to copies obtained outside of discovery in this action (e.g., in investigations prior to
16    litigation).

17            3.     Definitions.
18                   (a)     “Discovery Material” means documents, information (including electronically

19    stored information), or other material produced or adduced in the course of discovery in this action
20    conducted pursuant to Federal Rule of Civil Procedure 69(a)(2), including responses to subpoenas,
21    interrogatories, and requests for production; deposition testimony and exhibits; and information
22    derived therefrom.
23                   (b)     “Judgment” means the final judgment in this action, dated March 20, 2018,
24    entered in favor of Plaintiffs United States and DTSC and against Defendants Sterling Centrecorp
25    Inc., Stephen P. Elder, and Elder Development, Inc. (Doc. No. 332).
26                   (c)     “Producing Party” means: (a) a party, including their counsel, who is
27    producing Discovery Material in response to a discovery request served in this action pursuant to
28    Federal Rule of Civil Procedure 69(a)(2); or (b) a non-party or their counsel who is producing
                                                         -4-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   Discovery Material in response to a subpoena served in this action pursuant to Federal Rule of Civil
 2    Procedure 69(a)(2).
 3                   (d)     “Protected Information” means documents, information, or other materials
 4    that are asserted to be entitled to confidential treatment under Federal Rule of Civil Procedure 26(c)

 5    and that have been designated as subject to this Protective Order by the Producing Party.
 6           4.      Designation.

 7                   (a)     If a Producing Party has a good faith belief that certain Discovery Materials

 8    are entitled to confidential treatment, the Producing Party may designate such Discovery Materials

 9    as subject to this Protective Order by marking them in accordance with subparagraphs (d) and (e).

10    The grounds for designating Discovery Materials as subject to this Protective Order include, without

11    limitation:

12                           (i)     commercial or financial information that may be entitled to

13    confidential treatment under 40 C.F.R. Part 2 (often referred to as “confidential business

14    information” or “CBI”);

15                           (i)     personally identifiable information, including without limitation social

16    security numbers and financial information associated with individuals;

17                           (ii)    income tax returns (including attached schedules and forms), W-2

18    forms, 1099 forms, and their Canadian equivalents; or

19                           (iii)   personnel or employment records of an individual.

20                   (b)     Information or documents that are available to the public may not be

21    designated as Protected Information.

22                   (c)     Communications regarding settlement of this matter may not be designated as

23    Protected Information pursuant to this Protective Order. Settlement communications may still be

24    confidential and entitled to other protections pursuant to applicable law.

25                   (d)     Paper Documents, Image Files, and Tangible Things. To designate paper

26    documents, image files (including TIFF, JPEG, or PDF images of electronically stored information

27    or scanned documents), or tangible things as Protected Information subject to this Protective Order,

28    the Producing Party shall mark each page, image, or thing with the words “CONFIDENTIAL AND
                                                        -5-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   SUBJECT TO PROTECTIVE ORDER IN 2:08-cv-2556.” For image files, including placeholders,
 2    these words must be branded onto each image (as opposed to an overlay), and must be positioned to
 3    avoid obscuring parts of the image that are not blank.
 4                    (e)     Depositions.

 5                            (i)     All deposition testimony taken in this case shall be treated as Protected
 6    Information from the time that the deposition begins until thirty days after the transcript is delivered
 7    in draft or final form to each party that has ordered a copy, unless the parties in attendance at the
 8    deposition agree, on the record or in writing, to a shorter time period.
 9                            (ii)    Prior to the expiration of the time period provided in Paragraph 4(e)(i),
10    any party may serve a Notice of Designation to all parties identifying the specific portions of the
11    transcript that are designated Protected Information. After the time period provided in Paragraph
12    4(e)(i) expires, only those portions of the transcript identified in a Notice of Designation will
13    continue to be Protected Information under this Protective Order, unless otherwise ordered by the
14    Court.
15                          (iii)     Deposition transcripts containing confidential information shall be
16    stamped as follows:

17             This deposition contains confidential information subject to the Protective Order
18             Governing Confidential Information Produced in Rule 69 Discovery entered in

19             United States of America, et al., v. Sterling Centrecorp Inc., et al., No. 2:08-cv-2556.
20                            (iv)    Notwithstanding anything to the contrary in this Paragraph 4(e), a
21    party may disclose prior deposition testimony to a witness during his or her deposition in accordance
22    with Paragraph 7(a)(iv).
23                    (f)     Revocation of Designation. The Producing Party may revoke its designation
24    of Discovery Materials as subject to this Protective Order by providing a copy that is not marked in
25    accordance with Paragraph 4, or by having counsel of record orally withdraw the designation on the
26    record during a deposition. The Producing Party must revoke its designation of Discovery Materials
27    as subject to this Protective Order if it intends to use the materials in a filing or at a hearing or trial
28    and it determines that the materials do not contain Protected Information.
                                                           -6-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11          5.      Production Protocols.
 2                   (a)     The Producing Party shall serve Discovery Materials it has designated as
 3    Protected Information subject to this Protective Order only on the parties to this Protective Order:
 4    the United States, DTSC, and SC Inc.

 5                   (b)     In the case of Discovery Materials being produced electronically, the
 6    Producing Party shall enclose with such production a load file that includes a field that indicates
 7    which records correspond to Protected Information.
 8                   (c)     If the Producing Party is not a party to this action, it shall provide contact
 9    information to the parties by filling out the form in Attachment B and providing it to the party that
10    issued the subpoena. Within 30 days of receiving a form submitted under this paragraph, the party
11    who issued the subpoena must serve a copy on all counsel of record in accordance with Rule 5 of the
12    Federal Rules of Civil Procedure.
13                   (d)     Discovery Materials that are designated in accordance with Paragraph 4 are
14    Protected Information under this Protective Order, regardless of the Producing Party’s failure to
15    comply with this Paragraph 5.
16           6.      Inadvertent Failure to Designate. An inadvertent failure to designate Discovery

17    Materials as Protected Information does not, standing alone, waive the right to so designate the
18    Discovery Materials; provided, however, that a failure to serve a timely Notice of Designation of

19    deposition testimony as required by this Protective Order, even if inadvertent, waives any protection
20    for deposition testimony. If a Producing Party designates a document as Protected Information after
21    it was initially produced, the other Parties, on notification of the designation, must make a
22    reasonable effort to assure that the document is treated in accordance with the provisions of this
23    Protective Order, and the Producing Party shall provide replacement documents marked in
24    accordance with Paragraph 4. No party shall be found to have violated this Protective Order for
25    failing to maintain the confidentiality of material during a time when that material has not been
26    designated Protected Information. If a party identifies a document (not previously marked or
27    identified as Protected Information) that appears on its face or in light of facts known to the party to
28    contain Protected Information of any person, the party identifying the information is under a good-
                                                         -7-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   faith obligation to notify the Producing Party and/or the interested person of the disclosure. Such
 2    notification does not waive the identifying party’s ability to subsequently challenge any assertion
 3    that the document contains Protected Information. If the Producing Party or other interested person
 4    wishes to assert that the document contains Protected Information, it shall provide such notice and

 5    replacement copies endorsed in compliance with this Protective Order.
 6              7.   Disclosure of Protected Information. Except as stated in subparagraphs below, or as
 7    otherwise ordered by this Court, the Parties shall not disclose Protected Information to any other
 8    person.
 9                   (a)     Disclosures Pursuant to Signed Attachment. The parties may disclose or
10    permit the disclosure of Protected Information to persons within categories listed below provided
11    that each such person signs Attachment A, “Acknowledgment of Understanding and Agreement to
12    Be Bound.” Counsel shall retain all signed acknowledgments for a period of three years after the
13    conclusion of Plaintiffs’ efforts to collect or execute the Judgment, whether in this or related
14    litigation and including all appeals, and need not produce such acknowledgements unless the
15    requesting person establishes prima facie evidence of a violation of this Protective Order.
16                           (i)     Consultants, investigators, or experts used by a party to assist in the

17    collection or execution of the Judgment, or the defense thereto;
18                           (ii)    Foreign counsel for the parties and employees of foreign counsel

19    involved in the collection or execution of the Judgment, or the defense thereto (including but not
20    limited to paid or unpaid, temporary or permanent law clerks, paralegals, and administrative or
21    clerical personnel);
22                           (iii)   Persons specifically engaged for the limited purpose of making copies
23    of documents or organizing or processing documents, including outside vendors hired to process
24    electronically stored documents; and
25                           (iv)    Witnesses in this action to whom disclosure is reasonably necessary
26    may receive a copy of documents containing Protected Information during a hearing, trial, or
27    deposition and for the purpose of reviewing their transcript, but may not retain a copy.
28
                                                         -8-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11                  (b)       Disclosures without Signed Attachment. The parties may disclose or permit
 2    the disclosure of Protected Information to persons within categories listed below without the
 3    requirement to sign Attachment A:
 4                           (i)       Individual parties and employees of a party, but only to the extent

 5    counsel determines in good faith that the employee’s assistance is reasonably necessary to the
 6    collection or execution of the Judgment, or the defense thereto;
 7                           (ii)      U.S.-based counsel for the parties and employees of counsel involved
 8    in the collection or execution of the Judgment, or the defense thereto (including but not limited to
 9    paid or unpaid, temporary or permanent law clerks, paralegals, and administrative or clerical
10    personnel);
11                           (iii)     The Court and its personnel;
12                           (iv)      Courts of other jurisdictions and their personnel, but only to the extent
13    of such courts’ involvement in Plaintiffs’ efforts to collect or execute the Judgment, or the defense
14    thereto;
15                           (v)       Court reporters and recorders engaged for depositions;
16                           (vi)      The author or recipient of the document (not including a person who

17    received the document in the course of litigation); and
18                           (vii)     Other persons only by written consent of the Producing Party or upon

19    order of the Court and on such conditions as may be agreed or ordered.
20           8.      Use of Protected Information. Except as stated below, neither the parties nor any
21    non-party contemplated by Paragraph 7 of this Protective Order shall use Protected Information for
22    any purpose other than the collection or execution of the Judgment, or the defense thereto.
23                         (a) The Parties may use information as authorized by an order of this Court.
24                         (b) The United States and DTSC may use Protected Information for law
25    enforcement purposes and may, notwithstanding any other provision of this agreement, disclose
26    Protected Information to law enforcement agencies.
27           9.      Procedures for Protected Information.
28                   (a)       Counsel for the parties shall make reasonable efforts to prevent unauthorized
                                                          -9-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   or inadvertent disclosure of Protected Information.
 2                   (b)     Filing of Protected Information in this Court. All information provided to
 3    the Court in this action is presumed public, but may be sealed pursuant to a Court order sought by a
 4    party in conformance with Eastern District Local Rule 141 (“L.R. 141”).

 5                            (i)     A party that intends to file with the Court any Discovery Material that
 6    it has designated as Protected Information pursuant to this Protective Order may seek to have the
 7    material containing such information sealed pursuant to L.R. 141.
 8                            (ii)    A party that intends to file with the Court any Discovery Material that
 9    another Producing Party has designated as Protected Information pursuant to this Protective Order
10    shall seek to have the material containing such information sealed pursuant to L.R. 141, unless the
11    Producing Party agrees in writing that the information at issue does not need to be filed under seal.
12                            (iii)   A party seeking to have Discovery Materials containing Protected
13    Information sealed pursuant to L.R. 141 shall serve the documents covered by the request only on
14    the parties to this Protective Order: the United States, DTSC, and SC Inc.
15                            (iv)    A party may oppose any request to seal documents by submitting
16    opposition papers pursuant to L.R. 141 within three days of the date of service of the request.

17                   (c)     Use of Protected Information at a Hearing in this Court. A party that
18    intends to present or that anticipates that another party may present Protected Information at a

19    hearing shall, following a good-faith attempt to reach agreement with the other affected parties,
20    bring that issue to the Court’s attention by motion or in a pre-hearing memorandum without
21    disclosing the Protected Information. The Court may thereafter make such orders as are necessary to
22    govern the use of such Protected Information at the hearing.
23                   (d)     Filing or Use of Protected Information in Courts of Other Jurisdictions.
24    As otherwise allowed by this Protective Order, the parties may file, and may use at a trial, hearing,
25    or other proceeding, Protected Information in related litigation conducted in courts of other
26    jurisdictions, subject to applicable rules of such jurisdictions. To the extent permitted by those rules,
27    a party that intends to file with a court of another jurisdiction any Discovery Material that another
28    Producing Party has designated as Protected Information pursuant to this Protective Order shall seek
                                                        -10-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   to file the material under seal (or under the equivalent procedure of that jurisdiction), unless the
 2    Producing Party agrees in writing that the information at issue does not need to be filed under seal.
 3           10.       Challenges to Designations. The designation of any Discovery Material as Protected
 4    Information is subject to challenge by any party, as follows:

 5                     (a)    Meet and Confer. A party challenging the designation of Protected
 6    Information must do so in good faith and must begin the process by conferring directly with counsel
 7    for the Producing Party. In conferring, the challenging party must explain the basis for its belief that
 8    the designation was not proper and must give the Producing Party an opportunity to review the
 9    designated material, to reconsider the designation, and, if no change in designation is offered, to
10    explain the basis for the designation. The Producing Party must respond to the challenge within 14
11    business days, except as provided in Subparagraph (b).
12                     (b)    Judicial Resolution. If, after satisfying the requirements of Paragraph 10(a)
13    of this Protective Order, a party elects to challenge a designation, that party may file and serve a
14    motion that identifies the challenged material and sets forth in detail the basis for the challenge. Each
15    such motion must be accompanied by a certification of counsel that affirms that the movant has
16    complied with the meet and confer requirements of Paragraph 10(a) of this Protective Order. The

17    Producing Party shall bear the burden of persuasion in any such challenge or proceeding, provided
18    however, that a person in interest may seek to intervene in accordance with the Federal Rules of

19    Civil Procedure. Until the Court rules on the challenge, all parties shall continue to treat the
20    materials as Protected Information under the terms of this Protective Order.
21           11.       Effect of this Protective Order.
22                     (a)    The production of documents by a Producing Party pursuant to this Protective
23    Order constitutes a court-ordered disclosure within the meaning of 40 C.F.R. § 2.209(d); the Privacy
24    Act, 5 U.S.C. § 552a(b)(11); the Health Insurance Portability and Affordability Act of 1996
25    (HIPAA) implementing regulations, 45 C.F.R. § 164.512(a), (c)(1)(i); and the Trade Secrets Act, 18
26    U.S.C. § 1905.
27                     (b)    Except on privilege grounds not addressed by this Protective Order, no person
28    may withhold documents, information, or other materials from discovery in this action on the ground
                                                          -11-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   that they require protection greater than that afforded by this Protective Order, unless that person
 2    moves for an order providing such special protection.
 3                    (c)      Nothing in this Protective Order shall impose any restrictions on the use or
 4    disclosure by a party, non-party, or witness of documents, materials, or information properly

 5    obtained by such party, non-party, or witness independently of discovery in this action, regardless of
 6    whether such documents, materials, or information also are obtained through discovery in this
 7    action.
 8                    (d)      Nothing in this Protective Order or any action or agreement of a party limits
 9    the Court’s power to make orders concerning the disclosure of documents produced in discovery or
10    at a hearing or trial.
11                    (e)      Nothing in this Protective Order may be construed or presented as a final
12    judicial determination that any Protected Information is entitled to protection under Rule 26(c) of the
13    Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific
14    document or issue.
15              12.   Documents Requested or Demanded by Non-Parties.
16                    (a)      The parties shall not produce Protected Information in response to any request

17    under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, California Public Records Act
18    (“PRA”), Cal. Gov’t Code, §§ 6250-6270.7, discovery request, or other request or demand except in

19    compliance with: (i) this Protective Order (e.g., with the consent of the Producing Party), (ii) a
20    directive of this Court removing the designation as Protected Information, or (iii) a lawful directive
21    of another court, whether domestic or foreign.
22                    (b)      Notification.
23                             (i)    If the United States or DTSC (including its parent agency or counsel)
24    withholds Discovery Material designated as Protected Information by another Producing Party from
25    its response to a request under the FOIA or the PRA, and the requesting party subsequently brings an
26    action challenging the withholding of those materials against the party served with the request, the
27    party served with the request shall, as soon as practicable, provide notice to the Producing Party of
28    service of the action.
                                                         -12-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11                          (ii)    If any party is served with a discovery request issued in other
 2    litigation—except for litigation initiated by the United States or DTSC related to the collection or
 3    execution of the Judgment—that seeks Discovery Materials designated as Protected Information by
 4    another Producing Party, the party receiving the request shall, as soon as practicable, provide notice

 5    to the Producing Party of service of the discovery request.
 6                    (c)    Nothing in this order prohibits a party from filing a motion with this Court
 7    seeking modification of this order to allow the disclosure of Protected Information. Any such motion
 8    must be served on the parties in accordance with the Federal Rules of Civil Procedure and must
 9    describe in detail the proposed disclosure.
10           13.      Obligations on Conclusion of Litigation.
11                    (a)    Order Continues in Force. Unless otherwise agreed or ordered, this
12    Protective Order will remain in force after the conclusion of Plaintiffs’ efforts to collect or execute
13    the Judgment.
14                    (b)    Obligations at Conclusion of Litigation. Subject to the Federal Records Act,
15    44 U.S.C. § 3101 et seq., and other legal obligations, within ninety (90) days after the conclusion of
16    Plaintiffs’ efforts to collect or execute the Judgment, whether in this or related litigation and

17    including all appeals, the parties shall take reasonable steps to ensure that all Protected Information
18    is destroyed or returned to the Producing Party. Copies of Protected Information that are stored on

19    electronic media that is not reasonably accessible, such as disaster recovery backup media, need not
20    be returned or destroyed so long as they are not made accessible (e.g., disaster recovery backups are
21    not restored); if such data are made accessible, the receiving party must take reasonable steps to
22    return or destroy the restored Protected Information or documents as provided by this subparagraph.
23                    (c)    Retention of Work Product and One Set of Filed Documents.
24    Notwithstanding the above requirements to return or destroy Protected Information, counsel may
25    retain: (1) attorney work product, including an index that refers or relates to designated Protected
26    Information so long as that work product does not duplicate verbatim substantial portions of
27    Protected Information, and (2) one complete set of all documents filed with the Court, including
28    those filed under seal. To the extent additional copies are retained by counsel of record
                                                         -13-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11   notwithstanding the employment of reasonable efforts to return or destroy Protected Information,
 2    such retained copies remain protected under this order. An attorney may use his or her work product
 3    in subsequent litigation, provided that its use does not disclose or use Protected Information.
 4                   (d)     Retention of Law Enforcement Documents. Notwithstanding the above

 5    requirements to return or destroy Protected Information, law enforcement agencies may retain
 6    Protected Information in use for law enforcement purposes pursuant to Paragraph 8(b), subject only
 7    to applicable laws and regulations, e.g., 28 C.F.R. part 16.
 8           14.     Order Subject to Modification. This Protective Order is subject to modification by
 9    the Court on its own initiative or on motion of a party or any other person with standing concerning
10    the subject matter.
11           15.     This Protective Order is subject to the Local Rules of this District and the Federal
12    Rules of Civil Procedure on matters of procedure and calculation of time periods.
13           Respectfully submitted this 5 day of June, 2019.

14                                                  FOR THE UNITED STATES OF AMERICA:

15                                                  /s/ Leslie Coleman
                                                    LESLIE COLEMAN
16
                                                    PATRICIA L. HURST
17                                                  PETER KRZYWICKI
                                                    Environmental Enforcement Section
18                                                  Environment & Natural Resources Division
                                                    U.S. Department of Justice
19
                                                    Attorneys for Plaintiff United States of America
20
21                                                  FOR THE CALIFORNIA DEPARTMENT OF
                                                    TOXIC SUBSTANCES CONTROL:
22
                                                    XAVIER BECERRA
23                                                  Attorney General of California
24                                                  EDWARD H. OCHOA
                                                    Supervising Deputy Attorney General
25
                                                    /s/ John W. Everett
26                                                  JOHN W. EVERETT
                                                    Deputy Attorney General
27
28                                                  Attorneys for Plaintiff California Dept. of
                                                    Toxic Substances Control
                                                        -14-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11                                               BEVERIDGE & DIAMOND, P.C.
 2                                                /s/ Kaitlyn D. Shannon
 3                                                GARY J. SMITH
                                                  KAITLYN D. SHANNON
 4
                                                  Attorneys for Defendant Sterling Centrecorp Inc. (now
 5                                                known as SC Inc.)
 6
 7           IT IS SO ORDERED:
 8
      Dated: June 11, 2019
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                      -15-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11                                                ATTACHMENT A
 2            UNITED STATES OF AMERICA, and CALIFORNIA DEPARTMENT OF TOXIC
                                 SUBSTANCES CONTROL,
 3
                                                      Plaintiffs,
 4

 5                                                       vs.

 6     STERLING CENTRECORP INC., STEPHEN P. ELDER, and ELDER DEVELOPMENT, INC.,

 7                                                   Defendants.
 8                                        Case No. 2:08-cv-02556-MCE-DB
                   U.S. District Court for the Eastern District of California (Sacramento Division)
 9
10       ACKNOWLEDGMENT OF UNDERSTANDING AND AGREEMENT TO BE BOUND
11            The undersigned hereby acknowledges that he/she has read the Protective Order dated
12    __________________ in the above-captioned action and attached hereto, understands the terms
13
      thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the
14
      United States District Court for the Eastern District of California in matters relating to the Protective
15
      Order and understands that the terms of the Protective Order obligate him/her to use materials
16

17    designated as or asserted to be Protected Information in accordance with the specific terms of the

18    Protective Order. The undersigned acknowledges that violation of the Protective Order may result in

19    penalties for contempt of court.
20
      Name:                   __________________________________
21
      Job Title:              __________________________________
22
      Employer:               __________________________________
23
      Business Address:       __________________________________
24
25                            __________________________________

26    Dated: ____________             Signature:     __________________________________
27
28
                                                         -16-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11                                             ATTACHMENT B
 2             UNITED STATES OF AMERICA, and CALIFORNIA DEPARTMENT OF TOXIC
                                  SUBSTANCES CONTROL,
 3
                                                     Plaintiffs,
 4

 5                                                      vs.

 6     STERLING CENTRECORP INC., STEPHEN P. ELDER, and ELDER DEVELOPMENT, INC.,

 7                                                 Defendants.
 8                                       Case No. 2:08-cv-02556-MCE-DB
                  U.S. District Court for the Eastern District of California (Sacramento Division)
 9
10                                   Contact Information for Non-Party
                               Producing Documents Subject to Protective Order
11
               On [Date], the Court entered a protective order, ECF No. __, (the “Protective Order”). The
12
      person identified below is not a party to this action but is a “Producing Party” within the meaning of
13
14    the Protective Order. In accordance with the terms of the Protective Order, the contact information

15    for this Producing Party is as follows:
16    Name of Producing Party:
17    Contact Person:
18    Mailing Address:
19    Phone:
20    Email Address:
21
22             This contact information is being provided to [name of party issuing subpoena], who must,

23    under the terms of the Protective Order, serve a copy of this form on all counsel of record pursuant

24    to Rule 5 of the Federal Rules of Civil Procedure. This contact information may be changed at any
25    time by submitting new information using this form to [name of party issuing subpoena].
26
27
28
                                                        -17-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
 11                                     CERTIFICATE OF SERVICE
 2
              I hereby certify that I electronically filed the foregoing STIPULATION AND
 3    [PROPOSED] ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN
      RULE 69 DISCOVERY with the Clerk of the Court for the United States District Court – Eastern
 4    District of California by using the CM/ECF system on June 5, 2019.

 5           The following participants in the case who are registered CM/ECF users will be served by
      the CM/ECF system.
 6       PATRICIA L. HURST                                     Attorneys for Plaintiff
         Senior Counsel                                        United States of America
 7       Environmental Enforcement Section
         Environment & Natural Resources Division
 8       U.S. Department of Justice
         P.O. Box 7611
 9       Washington, DC 20044
         Telephone: (202) 307-1241
10       Fax: (202) 616-2427
         Email: Patricia.hurst@usdoj.gov
11
         LESLIE COLEMAN
12       Environmental Enforcement Section
         Environment & Natural Resources Division
13       U.S. Department of Justice
         999 18th Street, South Terrace, Suite 370
14       Denver, CO 80202
         Telephone: 303-844-1363
15       Email: leslie.coleman@usdoj.gov
16       John W. Everett                                        Attorneys for Plaintiff
         Deputy Attorney General                                California Department of Toxic
17       California Department of Justice                       Substances Control
         Office of the Attorney General
18       600 West Broadway, Suite 1800
         San Diego, CA 92101
19       Telephone: (619) 645-2271
         Email: John.Everett@doj.ca.gov
20
21          I further certify that some of the participants in the case are not registered CM/ECF users. I
      have mailed the foregoing document by First-Class Mail, postage prepaid as follows:
22
         Stephen P. Elder
23       Elder Development, Inc.
         P.O. Box 2177
24       Nevada City, CA 95959

25
             I hereby certify that I am employed in the office of a member of the Bar of this Court at
26    whose direction the service was made. I hereby certify under the penalty of perjury that the
      foregoing is true and correct.
27
                                                   /s/ Adela C. Cruz
28                                                    Adela C. Cruz

                                                       -18-
      STIPULATION AND ORDER GOVERNING CONFIDENTIAL INFORMATION PRODUCED IN RULE 69 DISCOVERY
